FILED
                             NOT FOR PUBLICATION
                                                                               FEB 1 2022
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                              FOR THE NINTH CIRCUIT


LUIS FELIPE MENDOZA                              No.   20-73042
HERNANDEZ; MARIA A. SALAS
ESPINOZA; RAUL D. SANOVAL                        Agency Nos.         A208-930-199
SALAS; JOSE R. MENDOZA SALAS.,                                       A208-930-165
                                                                     A208-930-166
              Petitioners,                                           A208-930-167

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted December 9, 2021**
                                 Pasadena, California




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: W. FLETCHER and RAWLINSON, Circuit Judges, and LIBURDI,***
District Judge.

      Luis Felipe Mendoza Hernandez (Mendoza), his wife, Maria Salas Espinoza

(Salas), and their two minor children (collectively, the petitioners), petition for

review of the denial of their applications for asylum, withholding of removal, and

protection under the Convention Against Torture (CAT).

      “We review for substantial evidence factual findings underlying the denial

of a withholding or CAT claim. . . .” Flores-Vega v. Barr, 932 F.3d 878, 886 (9th

Cir. 2019) (citation omitted). Under substantial evidence review, “[t]o reverse [the

Board of Immigration Appeals’ (BIA’s) factual finding], we must find that the

evidence not only supports that conclusion, but compels it.” Zheng v. Holder, 644

F.3d 829, 835 (9th Cir. 2011) (citation omitted) (emphases in the original).

      When the BIA conducts its own review of the evidence and law rather than

adopting the Immigration Judge’s (IJ’s) decision, our review “is limited to the

BIA’s decision, except to the extent that the IJ’s opinion is expressly adopted.”

Hosseini v. Gonzales, 471 F.3d 953, 957 (9th Cir. 2006), as amended (citation

omitted). However, if “the BIA adopts the IJ’s decision while adding some of its




      ***
              The Honorable Michael T. Liburdi, United States District Judge for
the District of Arizona, sitting by designation.
                                           2
own reasoning, we review both decisions.” Lopez-Cardona v. Holder, 662 F.3d

1110, 1111 (9th Cir. 2011).

      The Immigration Judge denied asylum and withholding of removal because

the petitioners did not establish the requisite nexus to a protected ground. The IJ

denied CAT protection because the petitioners did not demonstrate a likelihood of

torture with the acquiescence of a public official. The BIA adopted and affirmed

the IJ’s decision.

      Substantial evidence supports the agency’s determination that the petitioners

had only a subjective fear of generalized violence in Mexico and failed to establish

a nexus between a protected ground and any past or future persecution in Mexico.

      Mendoza testified that his father was killed outside his home in 2016, but he

does not know by whom or why, and other family members were only threatened

in a vague manner and were never harmed.

      Salas and Mendoza also testified that they were afraid to return to Mexico

because of “criminal acts in Mexico,” “a lot of delinquency,” and “death all over

the place.” However, we have explained that a non-citizen’s “desire to be free

from harassment by criminals motivated by theft or random violence by gang

members bears no nexus to a protected ground.” Zetino v. Holder, 622 F.3d 1007,

1016, as amended (9th Cir. 2010) (citations omitted).


                                          3
      When asked if they could relocate within Mexico, Salas acknowledged that

she could live with her brothers in Michoacan. But Mendoza declared that while

his uncle and brother live together in Michoacan, it would not be safe to live with

them because the assailants who attacked his father might “take vengeance against

them.” This expressed fear of future harm was not objectively reasonable because

Mendoza also testified that his brother has never had any problems while living in

Mexico. See Lim v. I.N.S., 224 F.3d 929, 938 (9th Cir. 2000) (concluding that

there was no reasonable fear of future persecution when family members remain in

the country “unharmed”). Therefore, substantial evidence supports the agency’s

determination that these responses failed to satisfy petitioners’ burden to establish

that “it would be either unsafe or unreasonable for [them] to relocate.” Kaiser v.

Ashcroft, 390 F.3d 653, 659 (9th Cir. 2004)1.

      Because of the petitioners’ inability to demonstrate an individualized risk of

persecution, an objectively reasonable fear of future persecution, or a sufficient

nexus between their feared harm and a protected ground, the agency’s denial of

asylum and withholding of removal is supported by substantial evidence. See

Garcia-Milian v. Holder, 755 F.3d 1026, 1033 (9th Cir. 2014), as amended; see


      1
        The petitioners’ argument that the agency impermissibly placed the burden
of proof on them is unpersuasive. See Kaiser, 390 F.3d at 659.
                                           4
also Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003) (holding that failure to

qualify for asylum “necessarily results in a failure to demonstrate eligibility for

withholding of [removal]”) (citation omitted).

      Petitioners also challenge the Immigration Judge’s denial of CAT relief

based on the finding that the petitioners did not establish that it is “more likely than

not” that they will be tortured if returned to Mexico. Nevertheless, the record does

not compel a finding that petitioners are more likely than not to be tortured by, or

with the acquiescence of, government officials. See Garcia-Milian, 755 F.3d at

1033-35.

      PETITION DENIED.




                                           5